Citation Nr: 1603407	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-22 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disseminated intravascular coagulation with renal cortical necrosis (claimed as bleeding/clotting disorder, kidney disease, and minimal change disease). 

2.  Entitlement to service connection for a pulmonary embolism.

3.  Entitlement to service connection for arrhythmia, to include atrial flutter/fibrillation. 

4.  Entitlement to service connection for cellulitis. 

5.  Entitlement to service connection for high cholesterol.

6.  Entitlement to service connection for bilateral nuclear cataracts and left eye open angle glaucoma, to include as secondary to service-connected status posttraumatic left cheek injury. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to August 1974. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from September 2012 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his initial VA Form 9s, Appeal to Board of Veterans' Appeals, filed in June 2014, the Veteran indicated that he did not want a hearing before the Board.  However, he subsequently filed a VA Form 9 in November 2015, clearly indicating that he was appealing all of the issues listed in the statement of the case and supplemental statement of the case and that he wanted a hearing before the Board at the RO.  To date, the Veteran has not been scheduled for such a hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


